DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks filed on 07/11/2022, with respect to the amended claims 1, 2, 4, 10 and 11 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Ishikawa et al. (US 20170329480 A1) and Akita et al. (US 20170309257 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 20180150989 A1) in view of Ishikawa et al. (US 20170329480 A1).
Regarding claims 1, 10, and 11, Mitsui discloses an electronic apparatus (100 of figs. 1-4 comprising: 
a memory storing instructions (12 and 13 of fig. 1, [0007 and 0054])
a processor (10 of fig. 1, [0007]) that executes the instruction to: 
acquire a VR image (102 of fig. 3, fig. 3, the full-view spherical is acquired from the memory 108, 20 of figs. 10A, 10B, and 11A); 
read viewpoint information indicating positions a plurality of viewpoints with respect to the VR image (108 of fig. 4, the positions of the viewpoint information is read out from the memory 108, [0086] the preset data is applied to a full-view spherical image read out from a memory by a user operation, 28 of fig. 11B); 
control displaying of the determined part of the VR image corresponding to each viewpoint (103 of fig. 4, 20 and 22 of figs. 10A-10B, and 11A, 26 of fig. 11B), which is automatically switched over in order ([0086, 0088, and 0110-0112]), on a screen (28 of fig. 11B, the viewpoint information in the storage, 108 of fig. 4). 
Mitsui suggests change the viewpoint so that a subject is included in the part of the VR image displayed on the screen (106 of fig. 4, fig. 9, [0062, 0105-0107]).
Mitsui does not teach a plurality of predetermined subjects associated with the plurality of viewpoints and determine part of the VR image corresponding to each viewpoint based on a position of the respective viewpoint so that a predetermined subject associated with the viewpoint is included in the part of the VR image displayed on a screen
Ishikawa teaches a plurality of predetermined subjects associated with the plurality of viewpoints (A1-A4 and B1-B4 of fig. 1, [0061] predetermined subjects A1-A4 corresponding to the viewpoints of the objects B1-B4) and determine part of the VR image corresponding to each viewpoint based on a position of the respective viewpoint so that a predetermined subject associated with the viewpoint is included in the part of the VR image displayed on a screen ([0062] objects B1, B2, B3 and B4 associated with a virtual world coordinate system surrounding the user U who wears the HMD 100,  [0068] the HMD 100 of the present embodiment provides information relating to the subject A1 to the user U by displaying the object B1 in the visual field V while superimposing the object B1 on the subject A1 in real space. Further, the HMD 100 can provide the objects (B1 to B4) relating to the predetermined subjects A1 to A4 to the user U in accordance with orientation or direction of a viewpoint of the user U).
Taking the teachings of Mitsui and Ishikawa together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined subjects of Ishikawa into the virtual image of Mitsui to improve retrieval performance of an object displayed in the visual field of the user.
Regarding claim 5, Mitsui further teaches the electronic apparatus according to claim 1, wherein the VR image is an image having a visual-field range of 360 degrees or 180 degrees ([0046-0048]).
Regarding claim 7, Mitsui further teaches the electronic apparatus according to claim 1, wherein the processor further executes that instructions to: detect operation on a touch panel that displays the screen (fig. 10A (a)), and change the part of the VR image displayed on the screen according to the detected operation (fig. A(b).
Regarding claim 8, Mitsui modified by Ishikawa teaches the electronic apparatus according to claim 1, Mitsui further teaches wherein the processor further executes that instructions to: 
control a displaying of the screen to display part of a first VR image 
store, in association with the viewpoint information, a position of a viewpoint corresponding to the part of the first VR image displayed on the screen (108 of fig. 4; 28 of fig. 11B, see also fig. 18), and wherein 
1) a second VR image different from the first VR image is acquired (103 and 106 of fig. 4, acquiring a second VR from the storage 108 that is different than the first VR image based on the viewpoint information), 
2) the stored viewpoint information is read (108 of fig. 4, reading out the viewpoint information from the storage, [0086]), and 
3) a part of the second VR image corresponding to each viewpoint is automatically switched over in order and displayed on the screen on a basis of the read viewpoint information ([0086, 0088, and 0110-0112]).
Ishikawa further teaches a predetermined subject that exists in the part of the first VR image ([0061, 0062, 0068])
Regarding claim 9, Mitsui further teaches the electronic apparatus according to claim 8, wherein the viewpoint information indicates presence or absence of the predetermined subject at the viewpoint according to the presence or absence of the predetermined subject in .

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 20180150989 A1) in view of Ishikawa et al. (US 20170329480 A1) as applied to claim 1, and further in view of Akita et al. (US 20170309257 A1).
Regarding claim 2, Mitsui modified by Ishikawa further teaches the electronic apparatus according to claim 1, Mitsui further suggests the viewpoint is changed on a basis of the subject (the object in the viewpoint 4 of fig. 9) in a case where the subject is included in a range wider than the part of the VR image displayed on the screen, with the part of the VR image that corresponds to the viewpoint being a center (e.g. VIEWPOINT 4 of fig. 9, [0155] a wide range image).
Mitsui modified by Ishikawa does not teach the determined part of the VR image is in: a first range specified by a position of a viewpoint of the viewpoint information, in a state where a predetermined subject associated with the viewpoint of the viewpoint information exists in the first range; and a second range, which is the first range corrected by at least one of a change in position or an area enlargement, in a state where the predetermined subject associated with the viewpoint of the viewpoint information does not exist in the first range.
Akita teaches the determined part of the VR image is in: a first range specified by a position of a viewpoint of the viewpoint information, in a state where a predetermined subject associated with the viewpoint of the viewpoint information exists in the first range ([0019] FIG. 5 is a diagram showing an example of a view from the driver's viewpoint (a case where the predetermined subject falls within the display range of the HUD), [0040] Determination unit 400 acquires the recognition result information output by recognition unit 200 and the estimated value of the depression angle output by estimation unit 300, and determines whether or not the predetermined subject indicated by the recognition result information falls within the display range of HUD based on the estimated value of the recognition result information and the depression angle, step S3: YES of fig. 9, YES, [0052]) ; and 
a second range, which is the first range corrected by at least one of a change in position (50 and 70b of fig. 6) or an area enlargement, in a state where the predetermined subject associated with the viewpoint of the viewpoint information does not exist in the first range (   [0040-0041, 0043] determination unit 400 determines that predetermined subject 60 does not fall within the display range of the HUD, step S3:NO of fig. 9, [0053]).
Taking the teachings of Mitsui, Ishikawa, and Akita together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second range of Akita into the virtual image of Mitsui and Ishikawa to easily extract and recognize an object.
Regarding claim 4, Mitsui modified by Ishikawa teaches the electronic apparatus according to claim 1, Mitsui further suggests wherein the viewpoint information indicates presence or absence of the subject for each of the viewpoints (Christmas Tree in Viewpoints 3-5 of fig. 9 as considered presence, No Christmas Tree in the Viewpoint 6 of fig. 9 as considered absence), and the viewpoint is changed in a case where the viewpoint information indicates that the subject is present at the viewpoint (Christmas Tree in Viewpoints 3-5 of fig. 9 as considered presence) and the predetermined subject is not included in the part of the VR image corresponding to the viewpoint (No Christmas Tree in the Viewpoint 6 of fig. 9 as considered absence).
Akita further teaches the predetermined subject associated with the viewpoint of the viewpoint information does not exist in the first range in a case where the viewpoint information indicates presence of the predetermined subject for the viewpoint (50, 60, and 70b of fig. 6, [0043, 0053] display object 70b showing the information (for example, a pair of a figure of an arrow and a character string of “Caution” for calling attention) corresponding to predetermined subject 60 (see FIG. 6)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al. (US 20180150989 A1) in view of Ishikawa et al. (US 20170329480 A1) as applied to claim 1, and further in view of Kang et al. (US 20120329527 A1).
Regarding claim 6, Mitsui modified by Ishikawa teaches the electronic apparatus according to claim 1.
Mitsui modified by Ishikawa does not teach wherein the processor further executes that instructions to detect a posture of the electronic apparatus, and change the part of the VR image displayed on the screen according to the detected posture.
	Kang teaches wherein the processor executes instructions to detect a posture of the electronic apparatus (fig. 25, [0226]), and change the part of the VR image displayed on the screen according to the detected posture ([0226-0228]).
	Taking the teachings of Mitsui, Ishikawa, and Kang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the posture detection of Kang into the display device of Mitsui and Ishikawa to process a virtual image according to the detected posture and display the part of the virtual image easily while reducing time and effort of a user operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425